    Case 2:21-cv-00043-JRG Document 49 Filed 08/18/21 Page 1 of 7 PageID #: 993




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

    STINGRAY IP SOLUTIONS, LLC,                    §
                                                   §
                     Plaintiff,                    §
                                                   §
    v.                                             §    CIVIL ACTION NO. 2:21-CV-00043-JRG
                                                   §
    SIGNIFY N.V., SIGNIFY (CHINA)                  §
    INVESTMENT CO., LTD., SIGNIFY                  §
    HONG KONG LIMITED, SIGNIFY                     §
    NETHERLANDS B.V., SIGNIFY                      §
    POLAND SP. Z.O.O.,                             §
                                                   §
                     Defendants.                   §

                                    DOCKET CONTROL ORDER

          In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:


     Original Deadline             Amended                              Event
                                   Deadline

    May 9, 2022                                  *Jury Selection – 9:00 a.m. in Marshall, Texas

    April 11, 2022                               * If a juror questionnaire is to be used, an editable
                                                 (in Microsoft Word format) questionnaire shall be
                                                 jointly submitted to the Deputy Clerk in Charge
                                                 by this date. 1

    April 4, 2022                                *Pretrial Conference – 9:00 a.m. in Marshall,
                                                 Texas before Judge Rodney Gilstrap




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
Case 2:21-cv-00043-JRG Document 49 Filed 08/18/21 Page 2 of 7 PageID #: 994




Original Deadline     Amended                             Event
                      Deadline

March 28, 2022                      *Notify Court of Agreements Reached During
                                    Meet and Confer

                                    The parties are ordered to meet and confer on any
                                    outstanding objections or motions in limine. The
                                    parties shall advise the Court of any agreements
                                    reached no later than 1:00 p.m. three (3) business
                                    days before the pretrial conference.

March 28, 2022                      *File Joint Pretrial Order, Joint Proposed Jury
                                    Instructions, Joint Proposed Verdict Form,
                                    Responses to Motions in Limine, Updated Exhibit
                                    Lists, Updated Witness Lists, and Updated
                                    Deposition Designations

March 21, 2022                      *File Notice of Request for Daily Transcript or
                                    Real Time Reporting.

                                    If a daily transcript or real time reporting of
                                    court proceedings is requested for trial, the party
                                    or parties making said request shall file a notice
                                    with the Court and e-mail the Court Reporter,
                                    Shawn McRoberts, at
                                    shawn_mcroberts@txed.uscourts.gov.

March 14, 2022                      File Motions in Limine

                                    The parties shall limit their motions in limine to
                                    issues that if improperly introduced at trial would
                                    be so prejudicial that the Court could not alleviate
                                    the prejudice by giving appropriate instructions to
                                    the jury.

March 14, 2022                      Serve Objections to Rebuttal Pretrial Disclosures

March 7, 2022                       Serve Objections to Pretrial Disclosures; and
                                    Serve Rebuttal Pretrial Disclosures

February 22, 2022                   Serve Pretrial Disclosures (Witness List,
                                    Deposition Designations, and Exhibit List) by the
                                    Party with the Burden of Proof




                                   -2-
    Case 2:21-cv-00043-JRG Document 49 Filed 08/18/21 Page 3 of 7 PageID #: 995




    Original Deadline         Amended                                  Event
                              Deadline

    February 14, 2022                           *Response to Dispositive Motions (including
                                                Daubert Motions). Responses to dispositive
                                                motions that were filed prior to the dispositive
                                                motion deadline, including Daubert Motions,
                                                shall be due in accordance with Local Rule CV-
                                                7(e), not to exceed the deadline as set forth in this
                                                Docket Control Order. 2 Motions for Summary
                                                Judgment shall comply with Local Rule CV-56.

    January 31, 2022                            *File Motions to Strike Expert Testimony
                                                (including Daubert Motions)

                                                No motion to strike expert testimony (including a
                                                Daubert motion) may be filed after this date
                                                without leave of the Court.

    January 31, 2022                            *File Dispositive Motions

                                                No dispositive motion may be filed after this date
                                                without leave of the Court.

                                                Motions shall comply with Local Rule CV-56 and
                                                Local Rule CV-7. Motions to extend page limits
                                                will only be granted in exceptional circumstances.
                                                Exceptional circumstances require more than
                                                agreement among the parties.

    January 24, 2022     January 28, 2022       Deadline to Complete Expert Discovery

    January 10, 2022     January 17, 2022       Serve Disclosures for Rebuttal Expert Witnesses

    December 20, 2021                           Deadline to Complete Fact Discovery and File
                                                Motions to Compel Discovery

    December 20, 2021                           Serve Disclosures for Expert Witnesses by the
                                                Party with the Burden of Proof


2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                                -3-
Case 2:21-cv-00043-JRG Document 49 Filed 08/18/21 Page 4 of 7 PageID #: 996




Original Deadline        Amended                               Event
                         Deadline

December 1, 2021                         Comply with P.R. 3-7 (Opinion of Counsel
                                         Defenses)

November 10, 2021                        *Claim Construction Hearing – 9:00 a.m. in
                                         Marshall, Texas before Judge Rodney Gilstrap

September 29, 2021   November 9, 2021    Deadline to Substantially Complete Document
                                         Production and Exchange Privilege Logs

                                         Counsel are expected to make good faith efforts
                                         to produce all required documents as soon as they
                                         are available and not wait until the substantial
                                         completion deadline.

October 27, 2021                         *Comply with P.R.         4-5(d)    (Joint   Claim
                                         Construction Chart)

October 20, 2021                         *Comply with P.R. 4-5(c) (Reply Claim
                                         Construction Brief)

October 13, 2021                         Comply with P.R. 4-5(b) (Responsive Claim
                                         Construction Brief)

September 29, 2021                       Comply with P.R. 4-5(a) (Opening Claim
                                         Construction Brief) and Submit Technical
                                         Tutorials (if any)

                                         Good cause must be shown to submit technical
                                         tutorials after the deadline to comply with P.R. 4-
                                         5(a).

September 15, 2021   September 24, 2021 Comply with P.R. 4-4 (Deadline to Complete
                                        Claim Construction Discovery)

August 18, 2021      September 17, 2021 Comply with P.R. 4-3 (Joint Claim Construction
                                        Statement)

September 8, 2021                        File Response to Amended Pleadings

July 28, 2021        September 6, 2021   Comply with P.R. 4-2 (Exchange Preliminary
                                         Claim Constructions)




                                         -4-
    Case 2:21-cv-00043-JRG Document 49 Filed 08/18/21 Page 5 of 7 PageID #: 997




    Original Deadline       Amended                             Event
                            Deadline

    July 7, 2021        August 23, 2021   Comply with P.R. 4-1 (Exchange Proposed Claim
                                          Terms)

    August 26, 2021                       Comply with Standing Order Regarding Subject-
                                          Matter Eligibility Contentions 3

    August 26, 2021                       Comply with P.R. 3-3 & 3-4 (Invalidity
                                          Contentions)

    August 25, 2021                       *File Amended Pleadings

                                          It is not necessary to seek leave of Court to amend
                                          pleadings prior to this deadline unless the
                                          amendment seeks to assert additional patents.

    August 5, 2021      August 12, 2021   *File Proposed Protective Order and Comply with
                                          Paragraphs 1 & 3 of the Discovery Order (Initial
                                          and Additional Disclosures)

                                          The Proposed Protective Order shall be filed as a
                                          separate motion with the caption indicating
                                          whether or not the proposed order is opposed in
                                          any part.

    July 29, 2021       August 10, 2021   *File Proposed Docket Control Order and
                                          Proposed Discovery Order

                                          The Proposed Docket Control Order and
                                          Proposed Discovery Order shall be filed as
                                          separate motions with the caption indicating
                                          whether or not the proposed order is opposed in
                                          any part.

    July 22, 2021                         Join Additional Parties

    July 1, 2021                          Comply with P.R. 3-1 & 3-2 (Infringement
                                          Contentions)



3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2-
YU5P]



                                          -5-
 Case 2:21-cv-00043-JRG Document 49 Filed 08/18/21 Page 6 of 7 PageID #: 998




(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.


        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.




                                                -6-
 Case 2:21-cv-00043-JRG Document 49 Filed 08/18/21 Page 7 of 7 PageID #: 999




       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

      Proposed DCO: The Parties’ Proposed DCO should also follow the format described
   . under “Amendments to the Docket Control Order (‘DCO’).”
above

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.

      So ORDERED and SIGNED this 18th day of August, 2021.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                 -7-
